Case 1:19-cv-01649-PKC-ST Document 40 Filed 04/29/20 Page 1 of 1 PageID #: 257

                                            CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                April 27, 2020


TIME:                                12:00 P.M.


DOCKET NUMBER(S):                    CV-19-1649 (PKC)


NAME OF CASE(S):                     FRANCISCO -V- NY TEX CARE, INC., ET AL.


FOR PLAINTIFF(S):                    Lee



FOR DEFENDANT(S):                    Forman



NEXT CONFERENCE(S):                  See rulings below



FTR/COURT REPORTER:                  12:10 - 12:22 (AT&T)

RULINGS FROM TELEPHONE CONFERENCE:

For the reasons discussed on the record, Plaintiff's Letter MOTION to Compel [24] is granted in part and denied in part.
Defendants will provide employment and time records for all pressers. The request for records of all other employees is
denied at this time. Defendant shall also review any potential electronic evidence and confer with Plaintiff's counsel to
determine the most efficient way to search any electronic databases for relevant evidence.
